Exhibit 10.7
INTERCONTINENTALEXCHANGE, INC.
2003 RESTRICTED STOCK DEFERRAL PLAN FOR OUTSIDE DIRECTORS
As Amended and Restated Effective December 31, 2008
     1. PURPOSE
     The purpose of the IntercontinentalExchange, Inc. (the “Corporation”) 2003
Restricted Stock Deferral Plan for Outside Directors (the “Plan”) is to aid the
Corporation in attracting and retaining Outside Directors by encouraging and
enabling the acquisition of a financial interest in the Corporation through the
issuance of Restricted Stock or Restricted Stock Units and thereby providing
Outside Directors a stake in the growth and profitability of the Corporation, in
order to enable them to represent the viewpoint of other shareholders of the
Corporation more effectively.
     2. DEFINITIONS
     The following words and phrases when used in the Plan, unless otherwise
specifically defined or unless the context clearly otherwise requires, shall
have the following respective meanings:
     (a) “Board” shall mean the board of directors of the Corporation.
     (b) “Cause” shall mean:
          (1) The Outside Director is convicted of, pleads guilty to, or
confesses or otherwise admits to any felony or any act of fraud,
misappropriation or embezzlement;
          (2) The Outside Director knowingly engages in any act or course of
conduct or knowingly fails to engage in any act or course of conduct (i) which
is reasonably likely to adversely affect the Corporation’s right or
qualification under applicable laws, rules or regulations to serve as an
exchange or other form of a marketplace for trading commodities or (ii) which
violates the rules of any exchange or market on which the Corporation effects
trades (or at such time is actively contemplating effecting trades) and which is
reasonably likely to lead to a denial of the Corporation’s right or
qualification to effect trades on such exchange or market;
          (3) There is any act or omission by the Outside Director involving
malfeasance or gross negligence in the performance of the Outside Director’s
duties and responsibilities to the material detriment of the Corporation; or
          (4) The Outside Director breaches in any material respect any of the
provisions of any applicable service agreement or violates in any material
respect any generally applicable code of conduct which is distributed in writing
to the Corporation’s directors; provided, however,
          (5) No such act or omission or event shall be treated as “Cause”
unless (i) the Outside Director has been provided a detailed, written statement
of the basis for the Corporation’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with the Board (together with the
Outside Director’s counsel if the Outside Director chooses to have the Outside
Director’s counsel present at such meeting) after the Outside

 



--------------------------------------------------------------------------------



 



Director has had a reasonable period in which to review such statement and, if
the act or omission or event is one which can be cured by the Outside Director,
the Outside Director has had at least a thirty (30) day period to take
corrective action and (ii) the Board after such meeting (if the Outside Director
exercises the Outside Director’s right to have a meeting) and after the end of
such thirty (30) day correction period (if applicable) determines reasonably and
in good faith and by the affirmative vote of at least a majority or, after a
Change in Control, at least three fourths of the members of such Board then in
office at a meeting called and held for such purpose that “Cause” does exist;
provided, however, the Outside Director shall have no right to participate in
such vote, and the number of members needed to constitute a majority of, or
three fourths of, whichever is applicable, the members of the Board shall be
determined without counting the Outside Director as a member of the Board.
     (c) “Change in Control” means the occurrence of any of the following
events:
          (1) Any “person” (as that term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934), is or becomes the beneficial owner (as
defined in Rule 13d-3 under such Act), directly or indirectly, of securities
representing 30% or more of the combined voting power of the then outstanding
securities of the Corporation eligible to vote for the election of the members
of the Board unless (i) such person is the Corporation or a Subsidiary,
(ii) such person is an employee benefit plan (or a trust which is a part of such
a plan) which provides benefits exclusively to, or on behalf of, employees or
former employees of the Corporation or a Subsidiary, (iii) such person is an
underwriter temporarily holding such securities pursuant to an offering of such
securities, (iv) such person is the Outside Director, an entity controlled by
the Outside Director or a group which includes the Outside Director or (v) such
person acquired such securities in a Non-Qualifying Transaction (as defined in
(4) below);
          (2) During any period of two consecutive years or less beginning after
the closing date of the initial public offering of the common stock of the
Corporation, individuals who at the beginning of such period constitute the
Board cease, for any reason, to constitute at least a majority of such Board,
unless the election or nomination for election of each new director was approved
by at least two-thirds of the directors then still in office who were directors
at the beginning of the period (either by a specific vote of such directors or
by the approval of the Corporation’s proxy statement in which each such
individual is named as a nominee for a director without written objection to
such nomination by such directors); provided, however, that no individual
initially elected or nominated as a director of the Corporation as a result of
an actual or threatened election contest with respect to directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be approved;
          (3) Any dissolution or liquidation of the Corporation or any sale or
the disposition of 50% or more of the assets or business of the Corporation, or
          (4) The consummation of any reorganization, merger, consolidation or
share exchange or similar form of corporate transaction involving the
Corporation unless (i) the persons who were the beneficial owners of the
outstanding securities eligible to vote for the election of the members of the
Board immediately before the consummation of such transaction hold more than 60%
of the voting power of the securities eligible to vote for the members of the
board of directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (ii) the number
of the securities of such

-2-



--------------------------------------------------------------------------------



 



successor or survivor corporation representing the voting power described in
(i) above held by the persons described in (i) above immediately following the
consummation of such transaction is beneficially owned by each such person in
substantially the same proportion that each such person had beneficially owned
the outstanding securities eligible to vote for the election of the members of
the Board immediately before the consummation of such transaction, provided
(iii) the percentage described in (i) above of the securities of the successor
or survivor corporation and the number described in (ii) above of the securities
of the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of the
Corporation by the persons described in (i) above immediately before the
consummation of such transaction (any transaction which satisfies all of the
criteria specified in (i), (ii) and (iii) above shall be deemed to be a
“Non-Qualifying Transaction”).
     (d) “Committee” shall mean the Compensation Committee of the Board. In
addition the Board shall have all the powers of the Committee.
     (e) “Corporation” shall mean IntercontinentalExchange, Inc., a Delaware
corporation.
     (f) “Disability” shall mean any physical or mental condition which renders
the Outside Director unable even with reasonable accommodation by the
Corporation to perform the essential functions of the Outside Director’s job for
at least a one hundred and eighty (180) consecutive day period and which would
make a participant in the Corporation’s long term disability plan as of the date
that the Outside Director service terminates eligible to receive benefits.
     (g) “Fair Market Value” shall mean the value of one share of Stock,
determined as follows:
          (1) if the Stock is traded on an exchange, the price at which Stock
was traded at the close of business on the date of valuation;
          (2) if the Stock is traded over-the-counter on the NASDAQ System, the
mean between the bid and asked prices on the System at the close of business on
the date of valuation; and
          (3) if neither Paragraph (1) nor Paragraph (2) is applicable, the fair
market value as determined by the Committee in its sole and absolute discretion,
in good faith. This determination shall be conclusive and binding on all
persons.
If Fair Market Value has not been determined as of a particular date, the Fair
Market Value as of such date shall be deemed to be the Fair Market Value as of
the date that Fair Market Value was most recently determined.
     (h) “Outside Director” shall mean any person who is a member of the Board
and who is not a full-time employee of the Corporation or any of its
subsidiaries.
     (i) “Plan” shall mean this 2003 IntercontinentalExchange, Inc. Restricted
Stock Deferral Plan for Outside Directors, as it may be amended from time to
time.

-3-



--------------------------------------------------------------------------------



 



     (j) “Restricted Stock” shall mean Stock subject to the restrictions
described in Section 5.
     (k) “Restricted Stock Units” shall means the units credited to the
bookkeeping account maintained pursuant to Section 6.
     (l) “Retirement” means the Outside Director’s retirement from the Board at
the end of the full term for which the Outside Director was elected, retirement
from the Board at any time at or after age 70, or retirement at any time with
the consent of the Board.
     (m) “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.
     (n) “Separation from Service” means an Outside Director’s “separation from
service” with the Corporation within the meaning of Section 409A(a)(2)(A)(i) of
the Internal Revenue Code.
     (o) “Stock” shall have the following meaning:
     (1) For Restricted Stock and Restricted Stock Units granted prior to
November 21, 2005,
     “Stock” shall initially mean the Class A Common Stock, Series 2, par value
$0.01 per share, of the Corporation. On November 21, 2005, each four outstanding
Restricted Stock or Restricted Stock Units shall become one outstanding
Restricted Stock or Restricted Stock Unit, pursuant to Section 7, due to the one
for four reverse stock split of the Corporation’s Class A Common Stock,
Series 1, par value $0.01 per share, and Class A Common Stock, Series 2, par
value $0.01 per share, that became effective immediately prior to the closing of
the Corporations initial public offering on November 21, 2005. On May 20, 2006,
each Restricted Stock and Restricted Stock Unit for Class A Common Stock,
Series 2, par value $0.01 per share, of the Corporation shall become one
Restricted Stock or Restricted Stock Unit for the Common Stock, par value $0.01
per share, of the Corporation.
     (2) For Restricted Stock Units granted and Restricted Stock issued on or
after November 21, 2005 and before May 20, 2006,
     “Stock” shall initially mean the Class A Common Stock, Series 2, par value
$0.01 per share, of the Corporation. On May 20, 2006, each Restricted Stock Unit
for Class A Common Stock, Series 2, par value $0.01 per share, of the
Corporation shall become one Restricted Stock Unit for the Common Stock, par
value $0.01 per share, of the Corporation, and each share of Restricted Stock
that is Class A Common Stock, Series 2, par value $0.01 per share, of the
Corporation shall become one share of Restricted Stock that is Common Stock, par
value $0.01 per share, of the Corporation.
     (3) For Restricted Stock Units granted and Restricted Stock issued on or
after May 20, 2006,
     “Stock” shall mean the Common Stock, par value $0.01 per share, of the
Corporation.

-4-



--------------------------------------------------------------------------------



 



     (p) “Subsidiary” shall mean any corporation, other than the Corporation, in
an unbroken chain of corporations beginning with the Corporation if, at the time
of the grant of Restricted Stock or Restricted Stock Units, each of the
corporations, other than the last corporation in the unbroken chain, owns stock
possessing 50 percent or more of the combined voting power of all classes of
stock in one of the other corporations in such chain.
     3. STOCK RESERVED UNDER PLAN
     The aggregate number of shares of Stock that may be issued under the Plan
is 250,000 (prior to November 21, 2005, 1,000,000). Shares transferred under the
Plan may be either authorized but unissued shares or issued but not outstanding
shares. If any shares issued hereunder are thereafter acquired by the
Corporation pursuant to rights reserved by the Corporation at the time of
transfer as hereinafter described, such shares shall be added back to the number
of shares reserved for issuance under the Plan. The number of shares of Stock
shall be subject to adjustment in the manner provided in Section 8.

  4.   ELECTION TO RECEIVE SHARES OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS

     Each Outside Director may elect to receive all or a portion of his or her
retainer and meeting fees relating to the Board or any Committee of the Board in
shares of Restricted Stock or in Restricted Stock Units. In addition, each
Outside Director may elect to receive all or a portion of his or her annual
equity award in Restricted Stock Units.
     a. The election must be made in writing, shall apply to the Outside
Director’s retainer, meeting fees and/or annual equity award received for
services performed during a calendar year, and shall be irrevocable. Separate
elections are required for an Outside Director’s retainer, meeting fees and
annual equity award.
     b. The elections must be made before the last day of the calendar year
preceding the calendar year in which the Outside Director earns the retainer,
meeting fees or annual equity award, except that (i) any person who becomes an
Outside Director (and who has not previously served as an Outside Director)
other than at the beginning of a calendar year may make an “initial deferral
election” (within the meaning of Treas. Reg. 1.409A-2(a)(7)) within the 30 days
following the date on which such person first becomes an Outside Director, and
(ii) elections may be made within thirty days after the Plan is first effective
(February 1, 2003). For Outside Directors who make elections pursuant to clause
(ii) of the preceding sentence, all such elections shall apply for the balance
of the calendar year to the retainer, meeting fees and annual equity award
earned (if any) for services performed during the year subsequent to the Outside
Director’s valid election.
     c. The election may be made in any percentage, with a minimum of 10% and a
maximum of 100% and may apply to each (or any) of the retainer, meeting fees
(Board and/or Committees) and annual equity award.
     d. The number of shares of Restricted Stock or the number of Restricted
Stock Units determined in respect of an Outside Director’s retainer and/or
meeting fees shall be determined by dividing the deferred portion of the
retainer and fees for the calendar quarter by 90% (prior to January 1, 2006,
100%) of the Fair Market Value of one share of Stock as of the end of such
calendar quarter and rounded up to the next full number of shares.

-5-



--------------------------------------------------------------------------------



 



     e. The number of Restricted Stock Units determined in respect of an Outside
Director’s annual equity award shall be determined by dividing the dollar value
of the deferred portion of the annual equity award by 100% of the Fair Market
Value of one share of Stock as of the grant date of such annual equity award.
     5. RESTRICTED STOCK
     Shares of Restricted Stock issued under the Plan shall be subject to the
following terms and conditions:
     a. Shares shall be issued as of the end of each calendar quarter with
respect to retainer and meeting fees otherwise payable in that quarter.
     b. One third of shares issued in respect of an Outside Director’s retainer
and/or meeting fees shall vest each year on the anniversary of the end of the
calendar quarter.
     c. If, within three years from the end of the calendar quarter, the Outside
Director’s service on the Board is terminated for any reason other than death,
Cause, Disability or Retirement, the unvested shares of Restricted Stock issued
under the Plan shall be repurchased by the Corporation at a per share price
equal to the lesser of
          i. the retainer and meeting fees the Outside Director gave up to
obtain such shares, or
          ii. the Fair Market Value of such shares as of the date the Outside
Director’s service on the Board is terminated.
The purchase price shall be paid in cash to the Outside Director within thirty
days after termination of service.
     d. If the Outside Director’s service on the Board terminates due to Cause,
the Outside Director shall forfeit any unvested Shares and the Corporation shall
pay the Outside Director the par value of $.01 per Share for each vested Share.
     e. If the Outside Director’s service on the Board terminates due to death,
Disability, or Retirement, all unvested Shares shall be fully vested as of the
date of termination of service.
     f. Shares of Restricted Stock issued under the Plan shall not be
transferable and may not be sold, exchanged, transferred, pledged, hypothecated
or otherwise disposed of at any time prior to the vesting of such shares. Upon
issuance, the Stock shall be fully paid and nonassessable and shall be issued in
the name of the Outside Director. However, at the request of the Outside
Director, the Stock may be issued in the names of the Outside Director and his
or her spouse (i) as joint tenants with right of survivorship, (ii) as community
property, or (iii) as tenants in common without right of survivorship or may be
issued in the name of a child or a family trust.
     g. An Outside Director who receives shares of Restricted Stock under the
Plan (or a permitted transferee) shall have all of the rights of a shareholder
with respect to such Restricted Stock, including the right to receive dividends
or other distributions in respect of such stock, and

-6-



--------------------------------------------------------------------------------



 



to vote such Restricted Stock as the record owner thereof, unless and until the
Outside Director (or a permitted transferee) ceases to be the record owner of
such Restricted Stock.
     h. Shares of Restricted Stock subject to the Plan may be subject to such
other provisions, not inconsistent with the provisions of the Plan, as the
Committee shall consider appropriate from time to time, including such
provisions as may be appropriate to comply with federal, state and other
securities laws and stock exchange requirements.
     6. RESTRICTED STOCK UNITS
     The number of Restricted Stock Units determined under Section 4 for each
Outside Director shall be credited to a bookkeeping account established in the
name of the Outside Director subject to the following terms and conditions:
     a. Deferrals in Respect of Retainer and Meeting Fees.
     i. For deferrals in respect of an Outside Director’s retainer and meeting
fees, the number of Restricted Stock Units determined pursuant to Section 4(d)
shall be credited as of the end of each calendar quarter with respect to such
retainer and meeting fees otherwise payable in that quarter.
     ii. One third of the Restricted Stock Units credited to the Outside
Director’s bookkeeping account in respect of an Outside Director’s retainer and
meeting fees shall vest each year on the anniversary of the end of such calendar
quarter.
     iii. During January of the first calendar year after the termination of the
Outside Director’s service on the Board for any reason other than death, Cause,
Disability or Retirement, the Corporation shall deliver to the Outside Director
a number of shares of Stock equal to the number of Restricted Stock Units then
credited to the Outside Director’s account together with a cash payment equal to
the Fair Market Value of any fractional stock equivalent; provided, however,
that any unvested Restricted Stock Units shall instead be distributed in cash
equal to the lesser of:
     (1) the retainer and meeting fees the Outside Director deferred in respect
of such Restricted Stock Unit, or
     (2) the Fair Market Value of a share of Stock on the date the Outside
Director’s service on the Board terminated.
     iv. If an Outside Director’s service on the Board terminates due to Cause,
the Outside Director shall forfeit all unvested Restricted Stock Units in the
Outside Director’s account and the Corporation shall pay the Outside Director
$0.01 per vested Restricted Stock Unit.
     v. If an Outside Director’s service on the Board terminates due to death,
Disability or Retirement, all unvested Restricted Stock Units shall be fully
vested as of the date of termination of service and a number of shares of Stock
equal to the number of Restricted Stock Units then credited to the Outside
Director’s account together with a cash payment equal to the Fair Market Value
of any fractional stock equivalent shall be

-7-



--------------------------------------------------------------------------------



 



distributed during January of the first calendar year after the termination of
the Outside Director’s service.
b. Deferrals in Respect of Annual Equity Awards.
     i. For deferrals in respect of an Outside Director’s annual equity award,
the number of Restricted Stock Units determined pursuant to Section 4(e) shall
be credited as of the grant date of such annual equity award.
     ii. One hundred percent (100%) of the Restricted Stock Units credited to
the Outside Director’s bookkeeping account in respect of an Outside Director’s
annual equity award shall vest on the one-year anniversary of the date of grant.
     iii. During January of the first calendar year after the termination of the
Outside Director’s service on the Board for any reason, the Corporation shall
deliver to the Outside Director a number of shares of Stock equal to the number
of Restricted Stock Units then credited to the Outside Director’s account
together with a cash payment equal to the Fair Market Value of any fractional
stock equivalent; provided, however, that any unvested Restricted Stock Units
shall be forfeited.
     iv. If an Outside Director’s service on the Board terminates due to Cause,
the Outside Director shall forfeit all unvested Restricted Stock Units in the
Outside Director’s account and the Corporation shall pay the Outside Director
$0.01 per vested Restricted Stock Unit.
     c. If the Corporation pays a cash dividend with respect to Stock at any
time while Restricted Stock Units are credited to an Outside Director’s account,
there shall be credited to the Outside Director’s account additional Restricted
Stock Units equal to:
     i. the cash dividend the Outside Director would have received had he or she
been the actual owner of a number of Shares of Stock equal to the number of
Restricted Stock Units then credited to the Outside Director’s account, divided
by
     ii. the Fair Market Value of one share of Stock on the dividend payment
date.
Any such additional Restricted Stock Units shall vest at the same time as the
Restricted Stock Units with respect to which the additional Restricted Stock
Units were credited.
     d. The Corporation’s obligation with respect to Restricted Stock Units
shall not be funded or secured in any manner, nor shall an Outside Director’s
right to receive payment be assignable or transferable, voluntarily or
involuntarily, except as expressly provided herein.
     e. An Outside Director shall not be entitled to any voting or other
shareholder rights as a result of the credit of Restricted Stock Units to the
Outside Director’s account until the shares of Stock are issued. Upon issuance,
the Stock shall be fully paid and nonassessable and shall be issued in the name
of the Outside Director. However, at the request of the Outside Director, the
Stock may be issued in the names of the Outside Director and his or her spouse
(i) as joint tenants with right of survivorship, (ii) as community property, or
(iii) as tenants in common without right of survivorship or may be issued in the
name of a child or a family trust.

-8-



--------------------------------------------------------------------------------



 



     i. For purposes of the Plan, the service of an Outside Director on the
Board shall be considered to terminate at the time that the Outside Director
incurs a Separation from Service.
     7. RECAPITALIZATIONS
     The number of unissued shares of Restricted Stock or the number of
Restricted Stock Units shall be proportionately adjusted for any increase or
decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend (but only of Stock)
or any other increase or decrease in the number of issued shares effected
without receipt of consideration by the Corporation.
     Subject to the provisions of Section 10, if the Corporation is the
surviving corporation in any merger or consolidation, each unissued share of
Restricted Stock or Restricted Stock Unit shall pertain and apply to the
securities to which a holder of the number of unissued Restricted Stock or
Restricted Stock Units would have been entitled.
     To the extent that the foregoing adjustments relate to securities of the
Corporation, such adjustments shall be made by the Committee, whose
determination shall be conclusive and binding on all persons; provided, however,
that any such adjustments pursuant to this Section 7 shall be effected in a
manner intended to comply with Section 409A.
     Except as expressly provided in this Section 8 and Section 10,
     (a) the Outside Director shall have no rights by reason of any subdivision
or consolidation of shares of stock of any class, or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, consolidation, or spin-off of assets or stock
of another corporation, and
     (b) any issuance by the Corporation of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment shall be made with respect to, the number of unissued Shares of
Restricted Stock or Restricted Stock Units.
     Any Shares reserved under the Plan shall not affect in any way the right or
power of the Corporation to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure; to merge or
consolidate; or to dissolve, liquidate, sell, or transfer all or any part of its
business or assets.
     8. SECURITIES LAW REQUIREMENTS
     (a) Legality of Issuance. No shares shall be issued under the Plan unless
and until the Corporation has determined that:
          (1) it and the Outside Director have taken all actions required to
register the shares under the Act, or to perfect an exemption from the
registration requirements of the Act or any state or other securities laws;
          (2) any applicable listing requirement of any stock exchange on which
the Stock is listed has been satisfied; and

-9-



--------------------------------------------------------------------------------



 



          (3) all other applicable provisions of Federal, state or any other law
have been satisfied.
     Regardless of whether the issuance of shares under the Plan has been
registered under the Act or has been registered or qualified under the
securities laws of any state, the Corporation may impose restrictions upon the
sale, pledge, or other transfer of such shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the
Corporation and its counsel, restrictions are necessary or desirable in order to
achieve compliance with the provisions of the Act, the securities laws of any
state, or any other law. If the issuance of shares under the Plan is not
registered under the Act but an exemption is available that requires an
investment representation or other representation, each Outside Director shall
be required to represent that the shares are being acquired for investment, and
not with a view to sale or distribution, and to make any other representations
as are deemed necessary or appropriate by the Corporation and its counsel. Stock
certificates evidencing shares acquired under the Plan pursuant to an
unregistered transaction shall bear the following restrictive legend and any
other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:
THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”). ANY TRANSFER OF SUCH SECURITIES WILL
BE INVALID UNLESS (i) A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
SUCH TRANSFER, OR (ii) IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH
REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.
     Any determination by the Corporation and its counsel in connection with any
of the matters set forth in this Section 10 shall be conclusive and binding on
all persons.
     (b) Registration or Qualification of Securities. The Corporation may, but
shall not be obligated to, register or qualify the issuance of shares under the
Securities Act of 1933, as amended, or any other applicable law. The Corporation
shall not be obligated to take any affirmative action to cause the issuance of
shares under the Plan to comply with any law.
     (c) Exchange of Certificates. If, in the opinion of the Corporation and its
counsel, any legend placed on a stock certificate representing shares issued
under the Plan is no longer required, the holder of the certificate shall be
entitled to exchange the certificate for a certificate representing the same
number of shares but lacking the legend.
     9. LEGENDS
     The Corporation reserves the right to cause appropriate legends to be
imprinted on the certificates representing shares to reflect all restrictions
and limitations referred to in this Plan.
     10. TAXATION
     i. Notwithstanding any other provisions of the Plan to the contrary, the
Plan is intended to meet the requirements of Section 409A , the regulations
thereunder, and any additional guidance provided by the Treasury Department, and
as such shall be interpreted, construed and administered in accordance with this
intent, so as to avoid the

-10-



--------------------------------------------------------------------------------



 



imposition of taxes and penalties on an Outside Director pursuant to
Section 409A. The Corporation shall have no liability to any Outside Director,
such Outside Director’s beneficiary, heir, successor or otherwise if the Plan or
any amounts paid or payable hereunder are subject to the additional tax and
penalties under Section 409A.
     ii. If the Outside Director is deemed to be a “specified employee”
(determined by the Corporation in accordance with Section 409A and Treasury
Regulation Section 1.409A-3(i)(2)) as of the date that the Outside Director
experiences a Separation from Service with the Corporation if any payment,
benefit or entitlement provided for in the Plan or otherwise both
(i) constitutes “nonqualified deferred compensation” within the meaning of and
subject to Section 409A and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting the Outside Director to additional
tax, interest and/or penalties under Section 409A, then any such payment,
benefit or entitlement that is payable during the first six (6) months following
the Separation from Service shall be paid or provided to the Outside Director in
a lump sum cash payment to be made on the earlier of (x) the Outside Director’s
death and (y) the first business day of the seventh (7th) month immediately
following the Outside Director’s Separation from Service.
     iii. Prior to December 31, 2008, the Corporation operated the Plan in good
faith compliance with Section 409A and certain Internal Revenue Service
transitional rules then in effect. Written deferral and distribution elections
made during, or with respect to, 2005-2008 shall remain in effect hereunder,
even to the extent that the specific election choices offered for such years may
not be available under the Plan and/or specific election choices available under
the Plan may not have been offered, provided that subsequent actions with
respect to such elections (e.g., changes thereto, forms of distribution, claims
procedures) shall be governed by the terms of the Plan.
     11. ADMINISTRATION
     The Plan shall be administered and interpreted by the Committee. A
Committee member shall in no event participate in any determination relating to
Restricted Stock or Restricted Stock Units held by such Committee member. The
interpretation and construction by the Committee of any provisions of the Plan
shall be final and shall be given the maximum deference permitted under the law.
No member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan.
     12. AMENDMENT OR TERMINATION
     The Board shall have the power to terminate the Plan at any time and to
amend the Plan from time to time as it may deem proper; provided, however, that
no such termination or amendment shall adversely affect any outstanding
Restricted Stock or Restricted Stock Units; provided, further, that any such
termination or amendment shall be effected in a manner intended to meet the
requirements of Section 409A.
     13. EFFECTIVE DATE AND TERM
     The Plan shall first be effective with respect to retainer and meeting fees
received after January 31, 2003. The Plan will have no specific term and shall
expire only when all of the shares reserved hereunder are used.

-11-



--------------------------------------------------------------------------------



 



     14. APPROVAL OF STOCKHOLDERS
     The Plan is not subject to approval by the Corporation’s stockholders.
     15. GOVERNING LAW
     The laws of the State of Georgia (without regard to conflict of laws
provisions) shall govern all matters relating to this Plan, except to the extent
superseded by Federal law.
     16. EXECUTION
     To record the adoption of this amendment and restatement of the Plan by the
Board on February 3, 2006, the Corporation has caused its authorized officers to
affix the corporate name and seal hereto.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this amended and restated 2003 Restricted Stock Plan
for Outside Directors is executed by duly authorized officers.

            INTERCONTINENTALEXCHANGE, INC.
      By   /s/ Jeffrey C. Sprecher         Jeffrey C. Sprecher,         Chairman
and Chief Executive Officer              By   /s/ Johnathan H. Short        
Johnathan H. Short,         Senior Vice President,
General Counsel and Corporate Secretary     

[Seal]

-13-